Remarks
Claims 1-3, 5-9, 11-17, and 19-23 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive.
Applicant alleges “Cona only includes the term ‘timestamp’ twice.  In paragraph [0063], Cona states that ‘[t]he specific transaction data stored in the distributed ledger may be limited to the verification transaction (e.g., the EDIT, the nature of the action requested, a timestamp); (Cona, [0063], emphasis added) and in paragraph [0086] Cona states that ‘[t]ransaction data here may include an access token identifier, a timestamp’ (Cona, [0086], emphasis added).  Thus, to the limited extent Cona discusses timestamps, they are related to transaction data and have no bearing on ‘revocation times’ as recited in amended independent claims 1, 8, and 15.”  To the contrary, claim 1, for example, does not actually include a revocation time in any record whatsoever.  Claim 1 explicitly states that identifiers are published to the blockchain “in a manner to obfuscate revocation times”.  If the revocation times are not included in the records, as Applicant contends, then these times have certainly been obfuscated by Cona, since they are not readily accessible.  Furthermore, the timestamps, as Applicant admits, “are related to transaction data”.  Cona states that a transaction may be a revocation.  For example, paragraph 18 states that “a transaction stored in the pseudonymized record may be one or more of... the revocation of a digital identity”.  Therefore, the transaction is the revocation and the pseudonymized record includes the timestamp, as Applicant admits.  Thus, the record includes the timestamp and is pseudonymized, which is a form of obfuscation.  Therefore, even though this subject matter has no patentable weight (please see the claim interpretation section below), Cona still discloses publishing account identifiers in a manner to obfuscate revocation times of those identifiers.  
Applicant alleges that “Smith, meanwhile, discusses an entirely unrelated revocation protocol”.  To the contrary, Smith’s revocation of attested information includes similar information as in Cona, such as IDs, for example.  Applicant is directed to the cited portions of Smith below.  Since Applicant does not provide any argument against any subject matter for which Smith is cited, no further response is necessary.  
.  

Claim Interpretation
The claims include a variety of subject matter that has no patentable weight.  For example, claim 1 states “wherein the identity provider provides federated identity management to the service provider” which is a step that is outside of the provisioning that occurs explicitly by the service provider.  As another example, claim 1 states “retrieving, by the service provider, revocation information from a blockchain, wherein the revocation information includes a first revoked account identifier published to the blockchain by the identity provider, wherein respective revoked account identifiers including the first revoked account identifier are published to the blockchain in a manner to obfuscate revocation times of the respective revoked account identifiers”.  However, all subject matter regarding the publishing of the revoked identifiers is not actually part of this method step, since the method step includes solely retrieving.  Furthermore, the language “in a manner to obfuscate revocation times of the respective revoked account identifiers” has no patentable weight since it does not define anything.  Applicant must actually claim the publishing and how the publishing works in a finite fashion in order to have this subject matter have patentable weight.  As a further example, claim 23 states “to obfuscate revocation sequences of the respective revoked account identifiers” which is intended use and adds no limitation to the claim.  Other claims include similar issues that must also be corrected.  All independent claims include similar issues and are 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 11, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cona et al (US Patent Publication No. 20190333054 A1; as evidenced by U.S. Provisional Application Ser. No. 62/660,575 filed Apr. 20, 2018 and U.S. Provisional Application Ser. No. 62/678,224 filed May 30, 2018; hereinafter Cona) in view of Bretan (US Patent 10375177 B1; hereinafter Bretan) in view of Smith et al (US Patent Publication No. 20170316390; hereinafter Smith).  
Regarding Claim 2,
Cona as modified by Bretan and Smith discloses the method of claim 1, in addition, Cona discloses that retrieving revocation information Paragraphs 0048 and 0053 provides for real-time access to the DLT interface and for use across different trust networks).  
Regarding Claim 7,
Cona as modified by Bretan and Smith discloses the method of claim 1, in addition, Cona discloses that the first revoked account identifier comprises an email address (Exemplary Citations: for example, Paragraphs 11, 14-25, 35-37, 39, 41, 45, 49, 53-56, 58, 59, 63, 73, 83, 85, 90-93, 101, 102, 117, 119-123 and associated figures; email address, for example; Figure 1(a) provides for Personal data which includes email);
Bretan discloses that the first revoked account identifier comprises an email address (Exemplary Citations: for example, Figure 7 and associated written description; Column 4, line 65 to Column 5, line 20; Column 7, lines 1-18; Column 7, lines 35-53; Column 8, lines 38-60; Column 12, lines 19-50; and associated figures; email address, for example); and
Smith discloses that the first revoked account identifier comprises an email address (Exemplary Citations: for example, Paragraphs 13, 49, 
Regarding Claim 11,
Cona as modified by Bretan and Smith discloses the method of claim 8, in addition, Cona discloses that publishing the respective revoked account identifiers to the blockchain occurs at a time period of excess processing capacity at the identity provider (Exemplary Citations: for example, Paragraphs 11, 14-25, 35-37, 39, 41, 45, 49, 53-56, 58, 59, 63, 73, 83, 85, 90-93, 101, 102, 117, 119-123 and associated figures; the identity provider has enough capacity (and, thus, excess capacity with respect to the current load) to handle the current transaction, for example.  Paragraphs 0048 and 0053 provides for real-time access to the DLT interface and for use across different trust networks—wherein real-time is equivalent to a time period of excess processing capacity at the identity provider).  
Regarding Claim 14,
Cona as modified by Bretan and Smith discloses the method of claim 8, in addition, Cona discloses that the first account identifier comprises an email address (Exemplary Citations: for example, Paragraphs 11, 14-25, 35-37, 39, 41, 45, 49, 53-56, 58, 59, 63, 73, 83, 85, 90-93, 101, 102, 117, 119-123 and associated figures);
Bretan discloses that the first account identifier comprises an email address (Exemplary Citations: for example, Figure 7 and associated 
Smith discloses that the first account identifier comprises an email address (Exemplary Citations: for example, Paragraphs 13, 49, 123, 143, 179, 194-199, 214, 217, 221, 226 and associated figures).  
Regarding Claim 15,
Cona discloses a computer implemented method comprising:
Establishing a federated identity management between a service provider and an identity provider (Exemplary Citations: for example, Paragraphs 11, 14-25, 35-37, 39, 41, 45, 49, 53-56, 58, 59, 63, 73, 83, 85, 90-93, 101, 102, 117, 119-123 and associated figures; also see Paragraph 0035 provides a digital identity tool used by an authorized IdP to manage identity validation (federated identity management); Paragraph 0036 provides for service providers on a trust network to enable real-time verification of qualifications associated with a digital identity, for example);
Provisioning, by the service provider and in response to establishing the federated identity management with the identity provider, a first user account using information provided by the identity provider (Exemplary Citations: for example, Paragraphs 11, 14-25, 35-37, 39, 41, 45, 49, 53-56, 58, 59, 63, 73, 83, 85, 90-93, 101, 102, 117, 119-123 and associated figures; also see Figure 4a, element RDAP provides for Service Provider; Figure 1a provides for “Digital Identity/Personal Data”—which is equivalent to user account information; Paragraph 0004 and 005 provides for “digital identity”; Paragraph 0010 provides for federated Identification Provider (IdP)—which is equivalent to Identity Provider; Paragraph 0011 provides for “self-sovereign identity systems”, “decentralized” digital identity (DID) and a “trust network”—such that in a transaction with a service provider, the user presents a DID claim (first user account information provided by the IdP which is a federated identity); Paragraph 0021 provides for pseudonymous identifier which may be configured for use for discovering the digital identity account with the identity provider and an Extensible Digital Identity Token (EDIT); Paragraph 0035 provides a digital identity tool used by an authorized IdP to manage identity validation; Paragraph 0036 provides for service providers on a trust network to enable real-time verification of qualifications associated with a digital identity; Paragraph 0049 provides for a digital identity and a specific identifier with a specific set of credentials to be used for a particular service provider … for anonymously accessing website (where a pseudonymizing EDIT may be added to the existing digital identity)—which is equivalent provisioning by a service provider; Paragraph 0056 provides for a pseudonymized user being validated in a federated and/or decentralized manner (i.e. without a central authority as a single source of truth); Paragraphs 0073 provides for users being provided with a federated digital identity after verification; Paragraph 0117 provides for OpenID Connect based systems and “certificate” based systems or a combination of the two, for example);
Creating, by the identity provider, a blockchain for publishing account revocation information (Exemplary Citations: for example, Paragraphs 11, 14-25, 35-37, 39, 41, 45, 49, 53-56, 58, 59, 63, 73, 83, 85, 90-93, 101, 102, 117, 119-123 and associated figures; also see Paragraph 0035 provides a digital identity tool used by an authorized IdP to manage identity validation (federated identity management); Paragraph 0036 provides for service providers on a trust network to enable real-time verification of qualifications associated with a digital identity; Paragraph 0056 provides for a pseudonymized user being validated in a federated and/or decentralized manner (i.e. without a central authority as a single source of truth); Paragraph 0056 provides for a pseudonymized user being validated in a federated and/or decentralized manner (i.e. without a central authority as a single source of truth); Paragraphs 0073 provides for users being provided with a federated digital identity after verification; Paragraph 0117 provides for OpenID Connect based systems and “certificate” based systems or a combination of the two; Paragraph 0083 provides for a digital identity may be time-limited or may be revoked (and reissued when compromised); Paragraph 0090 provides for revocation transaction being added to a shared ledger (blockchain); Paragraph 0092 provides for storing the identifying information for the user (account identifier) in an offline, segregated custodial escrow account and provide pseudonymized data for the revocation transaction; Paragraph 0118 provides for revocation status; Paragraphs 0120 and 0121 provide for pseudonymized record of transactions being recorded within the ecosystem and in a DLT (Distributed Ledger Technology—blockchain; Paragraph 0122 provides for the ecosystem being extended to ISPs, web service providers or others; Paragraph 0123 provides for third party requests (service provider requests) and authorized records are provided—which is equivalent to retrieving revocation information by the service provider from a Blockchain based ecosystem which includes account identifiers, for example);
Detecting, by the identity provider, a first revoked user account, wherein the first revoked user account is associated with a first account identifier (Exemplary Citations: for example, Paragraphs 11, 14-25, 35-37, 39, 41, 45, 49, 53-56, 58, 59, 63, 73, 83, 85, 90-93, 101, 102, 117, 119-123 and associated figures; also see Paragraph 0015 provides for correlating identifying information for the user … and to provide the combined record to an authorized third party (service provider); Paragraphs 0090, 0091 and 0093 provide for account identifiers linked to revoked accounts; Paragraph 0101 and 0102 provides for pointers that are stored with pseudonymized Whois records (revoked account identifiers) being provided to the requesting party (service provider, for example);
Paragraph 0053 provides for users as well as other service providers accessing the custodial account which is linked to the identifying information; Paragraph 0083 provides for a digital identity may be time-limited or may be revoked (and reissued when compromised); Paragraph 0090 provides for revocation transaction being added to a shared ledger (blockchain); Paragraph 0092 provides for storing the identifying information for the user (account identifier) in an offline, segregated custodial escrow account and provide pseudonymized data for the revocation transaction; Paragraph 0118 provides for revocation status; Paragraphs 0120 and 0121 provide for pseudonymized record of transactions being recorded within the ecosystem and in a DLT (Distributed Ledger Technology—blockchain; Paragraph 0122 provides for the ecosystem being extended to ISPs, web service providers or others; Paragraph 0123 provides for third party requests (service provider requests) and authorized records are provided—which is equivalent to retrieving revocation information by the service provider from a Blockchain based ecosystem which includes account identifiers.  Figure 3a and paragraphs 0063, 0083, 0085 and 0119 provide for digital identity and transaction data which includes access token identifiers (account identifier), transaction code, timestamp which is associated with the account identifiers such as name, email, address, access token identifiers etc.—wherein the timestamp is equivalent to timing information of the respective revoked account identifiers—and they are published to the ledger (blockchain) in a pseudonymized manner (added into the pseudonymized record in the shared ledger);
Retrieving, by the service provider, the first account identifier from the blockchain (Exemplary Citations: for example, Paragraphs 11, 14-25, 35-37, 39, 41, 45, 49, 53-56, 58, 59, 63, 73, 83, 85, 90-93, 101, 102, 117, 119-123 and associated figures; also see Paragraph 0053 provides for users as well as other service providers accessing the custodial account which is linked to the identifying information; Paragraph 0083 provides for a digital identity may be time-limited or may be revoked (and reissued when compromised); Paragraph 0090 provides for revocation transaction being added to a shared ledger (blockchain); Paragraph 0092 provides for storing the identifying information for the user (account identifier) in an offline, segregated custodial escrow account and provide pseudonymized data for the revocation transaction; Paragraph 0118 provides for revocation status; Paragraphs 0120 and 0121 provide for pseudonymized record of transactions being recorded within the ecosystem and in a DLT (Distributed Ledger Technology—blockchain; Paragraph 0122 provides for the ecosystem being extended to ISPs, web service providers or others; Paragraph 0123 provides for third party requests (service provider requests) and authorized records are provided—which is equivalent to retrieving revocation information by the service provider from a Blockchain based ecosystem which includes account identifiers, for example);
Determining, by the service provider, that the first account identifier corresponds to the first user account (Exemplary Citations: for example, Paragraphs 11, 14-25, 35-37, 39, 41, 45, 49, 53-56, 58, 59, 63, 73, 83, 85, 90-93, 101, 102, 117, 119-123 and associated figures; also see Paragraph 0015 provides for correlating identifying information for the user … and to provide the combined record to an authorized third party (service provider); Paragraphs 0090, 0091 and 0093 provide for account identifiers linked to revoked accounts; Paragraph 0101 and 0102 provides for pointers that are stored with pseudonymized Whois records (revoked account identifiers) being provided to the requesting party (service provider), for example);
Deleting, by the service provider and in response to determining that the first account identifier corresponds to the first user account, the first user account from the service provider (Exemplary Citations: for example, Paragraphs 11, 14-25, 35-37, 39, 41, 45, 49, 53-56, 58, 59, 63, 73, 83, 85, 90-93, 101, 102, 117, 119-123 and associated figures; also see deleting all identifying information for the user from it Whois records, for example);

Retrieving, by the identity provider, the first acknowledgement from the blockchain (Exemplary Citations: for example, Paragraphs 11, 14-25, 35-37, 39, 41, 45, 49, 53-56, 58, 59, 63, 73, 83, 85, 90-93, 101, 102, 117, 119-123 and associated figures; also see , for example; retrieving and verifying the transaction from the blockchain, for example); and
Deleting, by the identity provider and in response to retrieving the first acknowledgement from the blockchain, the first revoked user account from the identity provider (Exemplary Citations: for example, Paragraphs 11, 14-25, 35-37, 39, 41, 45, 49, 53-56, 58, 59, 63, 73, 83, 85, 90-93, 101, 102, 117, 119-123 and associated figures; also see , for example; deleting account information, for example).  
Bretan also discloses deleting, by the service provider and in response to determining that the first account identifier corresponds to the first user account, the first user account from the service provider (Figure 7, element 702 and figure 8, element 818 provide for removing user accounts; Column 7, lines 1-18 and column 7, lines 35-53 provide for deleting user accounts; Column 7, lines 54-67 and column 8, lines 1-8 provide for identity mapping service may terminate the user account (revoked accounts) and inform any affected service providers of the termination; Column 8, lines 38-60 provide for removing user accounts from service providers; Column 12, lines 19-50 provide for logging all requested changes to removal of accounts).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the account termination techniques of Bretan into the digital identity management system of Cona in order to allow the system to provide additional mechanisms by which to log all changes and removals to accounts, to ensure that accounts are properly deleted when necessary, to ensure compliance with established industry trends and privacy and data handling policies, and/or to increase security in the system.  
Smith also discloses publishing, by the service provider and to the blockchain, a first acknowledgement indicating that the service provider deleted the first user account (Exemplary Citations: for example, Paragraphs 13, 49, 123, 143, 194-199, 217 and associated figures; Figure 5b, element 506 provides for broadcasting the revocation transaction to the centralized or distributed ledger (blockchain); Paragraph 0049 provides for identifying previously attested information to be revoked and generating a signed revocation transaction to revoke previously attested information and broadcasting it to a distributed ledger; Paragraph 0217 provides for checking user’s information against an internal blacklist; Paragraph 0199 provides for revoking an identity information because a user is no longer in existence—where the attestor or other third party (service provider) may perform all the steps of the revocation protocol and the transaction is sent/broadcasted (published) to the centralized or distributed ledger; Paragraph 0013 provides for the bitcoin blockchain as the centralized or distributed ledger; Paragraph 0123 provides for the third-party cosigner broadcasting the transaction to the blockchain network; Paragraph 0143 provides for storing one way or irreversible hashes in a Merkle tree, one-way accumulator etc. for revocation data);
Retrieving, by the identity provider, the first acknowledgement from the blockchain (Exemplary Citations: for example, Paragraphs 13, 49, 123, 143, 179, 194-199, 217 and associated figures; retrieving and verifying blockchain transaction, for example); and
That the deleting, by the identity provider and in response to retrieving the first acknowledgement from the blockchain, the first revoked user account from the identity provider (Exemplary Citations: for example, Paragraphs 13, 49, 123, 143, 194-199, 217 and associated figures).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the revocation techniques of Smith into the digital identity management system of Cona as modified by Bretan in order to allow for additional revocations, deletions, and confirmations 
Regarding Claim 1,
Claim 1 is a method claim that is broader than method claim 15 and is rejected for the same reasons.  
Regarding Claim 8,
Claim 8 is a method claim that is broader than method claim 15 and is rejected for the same reasons.  
Regarding Claim 16,
Cona as modified by Bretan and Smith discloses the method of claim 15, in addition, Cona discloses that the service provider retrieves revocation information from the blockchain in response to an authentication attempt by the first user account (Exemplary Citations: for example, Paragraphs 11, 14-25, 35-37, 39, 41, 45, 49, 53-56, 58, 59, 63, 73, 83, 85, 90-93, 101, 102, 117, 119-123 and associated figures; user authenticates in order to have identity revoked, for example); and
Smith discloses that the service provider retrieves revocation information from the blockchain in response to an authentication attempt by the first user account (Exemplary Citations: for example, Paragraphs 13, 49, 123, 143, 194-199, 217 and associated figures; Figure 7, elements 710, 720, 730 and 790 provide for retrieving the attestation transaction from the distributed ledger in response to user purchase transaction (authentication attempt); Figure 12 element 1211 and 1213 provide for a log on attempt by the user to get an account and checking the user against a blacklist (revocation information)).  
Regarding Claim 3,
Claim 3 is a method claim that is broader than method claim 16 and is rejected for the same reasons.  
Regarding Claim 17,
Cona as modified by Bretan and Smith discloses the method of claim 15, in addition, Cona discloses suspending, by the identity provider and in response to detecting the first revoked user account, the first revoked user account (Exemplary Citations: for example, Paragraphs 11, 14-25, 35-37, 39, 41, 45, 49, 53-56, 58, 59, 63, 73, 83, 85, 90-93, 101, 102, 117, 119-123 and associated figures);
Bretan discloses suspending, by the identity provider and in response to detecting the first revoked user account, the first revoked user account (Figure 7, element 702 and figure 8, element 818 provide for removing user accounts; Column 7, lines 1-18 and column 7, lines 35-53 provide for deleting user accounts; Column 7, lines 54-67 and column 8, lines 1-8 provide for identity mapping service may terminate the user account (revoked accounts) and inform any affected service providers of the termination; Column 8, lines 38-60 provide for removing user accounts from service providers; Column 12, lines 19-50 provide for logging all requested changes to removal of accounts); and

Regarding Claim 9,
Claim 9 is a method claim that is broader than method claim 17 and is rejected for the same reasons.  
Regarding Claim 20,
Cona as modified by Bretan and Smith discloses the method of claim 15, in addition, Cona discloses that retrieving the first acknowledgement from the blockchain further comprises polling, by the identity provider and at respective time intervals, the blockchain for the first acknowledgement (Exemplary Citations: for example, Paragraphs 11, 14-25, 35-37, 39, 41, 45, 49, 53-56, 58, 59, 63, 73, 83, 85, 90-93, 101, 102, 117, 119-123 and associated figures; Paragraphs 0048 and 0053 provides for real-time access to the DLT interface and for use across different trust networks); and
Smith discloses that retrieving the first acknowledgement from the blockchain further comprises polling, by the identity provider and at respective time intervals, the blockchain for the first acknowledgement (Exemplary Citations: for example, Paragraphs 13, 49, 123, 143, 179, 194-199, 217 and associated figures; periodic retrieval/downloading of blockchain, for example).  

Claims 5, 6, 12, 13, 19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cona in view of Bretan, Smith, and Duccini (U.S. Patent 10,547,457).
Regarding Claim 6,
Cona as modified by Bretan and Smith does not appear to explicitly disclose that the first revoked account identifier comprises an encrypted identifier.  
Duccini, however, discloses that the first revoked account identifier comprises an encrypted identifier (Exemplary Citations: for example, Abstract; Column 3, lines 24-50; Column 4, lines 56-65; Column 5, line 55 to Column 6, line 62; Column 8, lines 16-30; Column 9, lines 31-45; Column 10, lines 13-27; Column 11, lines 27-48; Column 12, lines 24-41; Column 14, lines 4-40; and associated figures; encrypting of data, including transaction records, restricted information, IDs, and the like, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to incorporate the batch revocation publication techniques of Duccini into the digital identity management system of Cona as modified by Bretan and Smith in order to increase trustworthiness of CAs using the system, make transactions more accurate, efficient, and secure, and/or use less bandwidth.  
Regarding Claim 13,
Cona as modified by Bretan and Smith does not appear to explicitly disclose that the first account identifier comprises an encrypted identifier.  

Regarding Claim 19,
Cona as modified by Bretan and Smith discloses the method of claim 15, in addition, Cona discloses that the respective revoked account identifiers are published to the blockchain in a randomized order (Exemplary Citations: for example, Paragraphs 11, 14-25, 35-37, 39, 41, 45, 49, 53-56, 58, 59, 63, 73, 83, 85, 90-93, 101, 102, 117, 119-123 and associated figures; revoked IDs are not contiguous (e.g., ID 100001 is revoked first, then 100002, then 100003, etc., for example);
But does not explicitly disclose publishing in a batch.  
Duccini, however, discloses that the respective revoked account identifiers are published in a batch to the blockchain in a randomized order 
Regarding Claim 5,
Claim 5 is a method claim that is broader than method claim 19 and is rejected for the same reasons.  
Regarding Claim 12,
Claim 12 is a method claim that is broader than method claim 19 and is rejected for the same reasons.  
Regarding Claim 23,
Cona as modified by Bretan and Smith discloses the method of claim 15, in addition, Cona discloses that the respective revoked account identifiers including the first revoked account identifier are published to the blockchain in a randomized order to obfuscate revocation sequences of 
Duccini, however, discloses that the respective revoked account identifiers including the first revoked account identifier are published to the blockchain in a randomized order to obfuscate revocation sequences of the revoked account identifiers (Exemplary Citations: for example, Abstract; Column 3, lines 24-50; Column 4, lines 56-65; Column 5, line 55 to Column 6, line 62; Column 8, lines 16-30; Column 9, lines 31-45; Column 10, lines 13-27; Column 11, lines 27-48; Column 12, lines 24-41; Column 14, lines 4-40; and associated figures; batch publishing of revoked certificates which will come in in a random order, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to incorporate the batch revocation publication techniques of Duccini into the digital identity management system of Cona as modified by Bretan and Smith in order to increase trustworthiness of CAs using the system, make transactions more accurate, efficient, and secure, and/or use less bandwidth.  
Regarding Claim 21,
Claim 21 is a method claim that is broader than method claim 23 and is rejected for the same reasons.  

Claim 22 is a method claim that is broader than method claim 23 and is rejected for the same reasons.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215.  The examiner can normally be reached on Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/Jeffrey D. Popham/Primary Examiner, Art Unit 2432